Case: 1:19-cv-03157 Document #: 1 Filed: 05/10/19 Page 1 of 3 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

GLAZIERS, ARCHITECTURAL METAL )

AND GLASS WORKERS LOCAL )

UNION NO. 27 WELFARE AND )

PENSION FUNDS, )
) NO. 19 CV 3157

PLAINTIFFS, )

)

Vv. )

)

NATIONAL GLASS & METAL CO., INC., )

a Pennsylvania corporation, )

)

DEFENDANT. )

COMPLAINT

Plaintiffs, by their attorneys, DONALD D. SCHWARTZ, ANDREW S. PIGOTT and
ARNOLD AND KADIJAN, LLP complain against Defendant, NATIONAL GLASS & METAL

CO., INC., a Pennsylvania corporation, as follows:

l. (a) Jurisdiction of this cause is based on Section 301 of the National Labor

Relations Act, 29 U.S.C. Section 185 (a) as amended.

(b) Jurisdiction of this cause is based upon Section 502 of the Employee
Retirement Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended.
2. Venue is founded pursuant to 29 U.S.C. Section 1132 (e)(2) in this District where

the Funds, as described in Paragraph 3, are administered.

3. (a) The Plaintiffs in this count are the TRUSTEES OF THE GLAZIERS,
ARCHITECTURAL METAL AND GLASS WORKERS LOCAL UNION NO. 27 FRINGE
BENEFIT FUNDS (“the Funds”), and have standing to sue pursuant to 29 U.S.C. Section

1132(d)(1).
Case: 1:19-cv-03157 Document #: 1 Filed: 05/10/19 Page 2 of 3 PagelD #:2

(b) The Funds have been established pursuant to collective bargaining
agreements previously entered into between the Glaziers Union Fringe Benefit Funds and its
affiliated locals (the "Union") and certain employer associations whose employees are covered
by the collective bargaining agreement with the Union.

(c) The Funds are maintained and administered in accordance with and
pursuant to the provisions of the National Labor Relations Act, as amended, and other applicable
state and federal laws and also pursuant to the terms and provisions of the agreements and
Declarations of Trust which establish the Funds.

4, Defendant, NATIONAL GLASS & METAL CO., INC. (“NATIONAL”), is a
Pennsylvania corporation and an employer engaged in an industry affecting commerce.

5. Since at least July 1, 2015, NATIONAL had a collective bargaining agreement
with the Union pursuant to which it is required to pay specified wages and to make periodic
contributions to the Funds on behalf of certain of its employees

6. By virtue of certain provisions contained in the collective bargaining agreements,
NATIONAL is bound by the Trust Agreement establishing the Funds.

7. Under the terms of the collective bargaining agreements and Trust Agreements to
which it is bound, NATIONAL, when given reasonable notice by Plaintiffs or their
representatives, must submit all necessary books and records to Plaintiff's auditor for the purpose
of determining whether or not it is in compliance with its obligation to contribute to the Funds.

8. From August 2018 forward, Plaintiffs auditor contacted NATIONAL multiple

times to attempt to arrange NATIONAL’s ERISA fringe benefit contributions audit for the

Funds.
Case: 1:19-cv-03157 Document #: 1 Filed: 05/10/19 Page 3 of 3 PagelD #:3

9. NATIONAL promised to forward audit documents to Plaintiffs’ auditor, but
failed to ever do so.
WHEREFORE, Plaintiff pray for relief as follows:

A. NATIONAL be ordered to submit to an audit for July 1, 2015 through the

present.
B. Judgment be entered on any amounts found to be due on the audit.
Cc Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

D. NATIONAL be enjoined from violating the terms of the collective bargaining
agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments.

E, This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.
Respectfully submitted,

TRUSTEES OF THE GLAZIERS,
ARCHITECTURAL METAL AND
GLASS WORKERS LOCAL UNION
NO. 27 WELFARE AND

PENSION FUNDS

By: s/ Andrew S. Pigott
One of their Attorneys

Donald D. Schwartz
Andrew S. Pigott

ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Ste. 600

Chicago, Illinois 60601
(312) 236-0415
